Mr. Patrick Puzzuoli
Duff & Phelps Corporation
55 E 52nd St., Fl. 31
New York, NY 10055


March 7, 2011


Dear Patrick:


Effective March 7, 2011, you have been appointed Executive Vice President and
Chief Financial Officer (“CFO”) of Duff & Phelps Corporation (the
“Company”).  In connection with your serving the Company as CFO, this letter
agreement sets forth the terms and conditions under which you may receive
severance and other benefits in connection with the termination of your
employment with the Company.


Termination Not For Cause


In the event your employment with the Company is terminated by the Company other
than for “Cause” (as defined in Exhibit A attached hereto) (and other than
termination by reason of your death or disability), and you execute a general
release reasonably acceptable to the Company, you shall be paid, within thirty
(30) days after the applicable date of termination, a cash lump sum payment
equal to the sum of: (a) any accrued but unpaid salary as payable through such
date of termination; (b) one times your annual base salary as of the date of
termination; and (c) should you elect continuation of the medical and dental
benefits under COBRA, payment of your costs for such coverage for a period of up
to one year following the applicable date of termination.  In addition, in the
event your employment with the Company is terminated other than for Cause prior
to the first anniversary of the date of this letter agreement, you shall be
entitled to receive an additional lump sum payment equal to the pro-rated amount
of your target cash bonus for the portion of any period for which your cash
bonus has not yet been paid.


Termination Following a Change of Control


In the event your employment with the Company is terminated by the Company other
than for “Cause” within eighteen (18) months following a “Change of Control” (as
defined in Exhibit A attached hereto), in addition to the amounts payable to you
pursuant to the immediately preceding paragraph, within thirty (30) days after
the applicable date of termination, you shall be entitled to receive:  (a) one
times your then target cash annual bonus (as determined from time to time by the
Compensation Committee of the Board of Directors of the Company); and (B) full
and immediate vesting of all equity or equity-based awards (including stock
options) then held by you.


 
 

--------------------------------------------------------------------------------

 
 
Any amounts payable to you hereunder shall be in lieu of any severance or other
payments that you might be entitled to under the Company’s policies or
otherwise.
 
Withholdings and Deductions
 
All amounts required or authorized to be deducted or withheld, including
applicable federal, state and local withholding taxes and deductions authorized
by you or required by law, shall be deducted from all payments set forth in this
letter agreement.
 
No Other Severance, Payments or Benefits
 
Other than as provided under this letter agreement, you shall not be entitled to
any severance or other payments or benefits in connection with the termination
of your employment under any of the Company’s policies or otherwise, other than
any earned but unpaid wages or other vested benefits (such as 401(k)) as of the
date of the termination of your employment with the Company.
 
At-Will Employment
 
Notwithstanding anything to the contrary contained herein, you remain an
“employee at will” and nothing in this letter agreement shall be construed as
providing you with any guarantee of continued employment with the Company.
 
Successors and Assigns
 
This letter agreement shall be binding upon and inure to the benefit of the
Company and any successor organization which shall succeed to the Company by
merger or consolidation or operation of law, or by acquisition of assets of the
Company.  You may not assign this letter agreement.
 
Entire Agreement; Counterparts
 
This letter agreement, together with your offer letter and other documents
entered into in connection with equity and equity-based awards, sets forth the
entire agreement between the parties with respect to its subject matter, and
merges and supersedes all prior discussions, representations, proposals,
agreements and understandings of every kind and nature between us, and neither
party shall be bound by any term or condition other than as expressly set forth,
or provided for, in this letter agreement.  This letter agreement may not be
changed or modified except by an agreement in writing, signed by the parties
hereto.  This letter agreement may be executed in any number of counterparts
each of which when so executed and delivered will be deemed an original, and all
of which together shall constitute one and the same agreement.
 
 

--------------------------------------------------------------------------------

 
 
Governing Law
 
This letter agreement and any disputes between you and the Company shall be
governed by, and construed in accordance with, the laws of the State of New
York, without regard to its conflict of laws rules.


Please sign below where indicated to indicate your acknowledgement and
acceptance of the terms of this letter agreement.


Sincerely,


/s/ Noah Gottdiener


Noah Gottdiener
President and Chief Executive Officer


ACKNOWLEDGED AND AGREED:


/s/ Patrick Puzzuoli
Patrick Puzzuoli


 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


For purposes of this letter agreement, “Cause” shall mean:  (i) your commission
of a willful act of fraud, embezzlement or misappropriation of any money or
properties of the Company or any of its subsidiaries or affiliates (other than
an insubstantial and unintentional misappropriation that has been remedied
within ten (10) days after your receipt of notice of such misappropriation);
(ii) your indictment relating to any violation of any federal or state
securities law or fraud; (iii) your indictment for any felony or crime that
causes a material adverse effect to any of the Company or any of its
subsidiaries or affiliates; (iv) to the extent not covered by (i) to (iii)
above, your conviction of, or plea of no contest to, any misdemeanor involving
moral turpitude or any felony; (v) your being enjoined from violating any
federal or state securities law or being determined to have violated any such
law which impairs or prohibits you from performing services or duties
commensurate with your position with the Company; (vi) your engaging in willful
or reckless misconduct in connection with any activity, the purpose or effect of
which materially and adversely affects any of the Company or any of its
subsidiaries or affiliates; or (vii) your becoming barred or prohibited by the
Securities and Exchange Commission from holding your position with the Company
or any of its subsidiaries or affiliates.

 
(a)         For purposes of this letter agreement, a "Change in Control" shall
be deemed to have occurred if the event set forth in any one of the following
paragraphs shall have occurred:
 
(i)           any person or entity (each, a “Person”) is or becomes the
beneficial owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its affiliates) representing 50% or more
of the combined voting power of the Company's then outstanding securities,
excluding any Person who becomes such a beneficial owner in connection with a
transaction described in clause (a) of paragraph (iii) below; or
 
(ii)           the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the date
hereof, constitute the board of directors of the Company (the “Board”)  and any
new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company's stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended; or;
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)           there is consummated a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other corporation or
other entity, other than (a) a merger or consolidation which results in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 50% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation or (b) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the beneficial owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its affiliates) representing 50% or more of the combined
voting power of the Company's then outstanding securities; or
 
(iv)           the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company's assets, other than a sale or disposition by the Company of all or
substantially all of the Company's assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.
 
Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity that owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
 
 
 

--------------------------------------------------------------------------------

 
 